 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

‘Deneent WIAs L, AS to MO)

 

 

Write the full name of each plaintiff or petitioner. Case Nod 9cv cy uy 4 La | __

-against-

Naom) Rerne Diabetes NOTICE OF MOTION
Center Columbia UN Ivers Ay

Write the full name of each defendant or respondent.

PLEASE TAKE NOTICE that P| qr ‘nt fe De Ne-eNne \VA S vig it tin

plaintiff or defendant name of party who is making the motion

requests that the Court: 77 Qiy? Re Ole oth "4 ex te fided — “Thine +o |

OW Law Yer, De to Covid No BR OrganiZahenS are opel to hel p
me. 2 have Con “re Severu| Lawyers and They Loont Te Ke The :

(¢ beCauSe y Veurs otde Phe LAwier Are aN WG eG “jhey Do ,
oer} TO_50C Sr al “They Knew MY ah Paw fer ane They Cant Ta KE

“Briefly describe \ what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure of Case ;
the statute under which you are making the motion, if you know, FIX 66%— 2 3%

In support of this motion, I submit the following documents (check all that apply): AA IY ” 27 SO

a MemMoranaum oF law “The. VMAACP AZ 387— 6565 —
a Tne wy Bar Law gue 246-4545 _

LI] my6wn declaration, affirmation, or affidavit
wa : a: Mj ot fete, Natoagl Empl S AX LOR -AGEL 6

 

 

 

 

 

 

 

the following additional documents: At ASSeGahioNn ho q 5g — | +94
4 (hasnt Daohenat eth 0,

- +20 2| jrnsons fon 318 354-5700
Dated Signature etl m 4 9-7 450
Deneene WAsb a br !
“Name Prison Identification # (if incarcerated) _

2-03 203 Street Cueens NY WIE

Address City State Zip Code

oy Y7Y-)7T79

Telephone Number (if available} E-mail Address (if available}

The other Number Lawyers are on MY
SDNY Rev: 5/24/2016 Phons. The Couert Dees Not Le-} Yow
Bring Phone En Courlh
